The petition in error and transcript of the record was filed in this court November 11, A.D. 1909. The plaintiff in error has failed to file any brief in the case. The petition in error should therefore be dismissed, for want of prosecution.Hass v. McCampbell, 27 Okla. 290, 111 P. 543; Maddin v.McCormick et al., 27 Okla. 778, 117 P. 200, and cases there cited; Bender v. Bender et al., infra, 119 P. 205; Cox v.Rogers, infra, 119 P. 205.
By the Court: It is so ordered.
All the Justices concur. *Page 288